812 F.2d 1401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sylvan HOWARD, Petitioner-Appellant,v.David W. CHESTER, Attorney General of the State of NorthCarolina, Respondents-Appellees.
No. 86-6737.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 13, 1987.Decided Feb. 10, 1987.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (C/A No. 84-915-HC-RE).
Sylvan Howard, appellant pro se.
Richard Norwood League, Office of the Attorney General, for appellees.
E.D.N.C.
AFFIRMED.
Before RUSSELL, HALL and ERVIN, Circuit Judges.
PER CURIAM:


1
Sylvan Howard appeals from the district court's opinion accepting a magistrate's recommendation after conducting a de novo review of the record in light of timely objections to the magistrate's recommendation.


2
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Howard v. Chester, C/A No. 84-915-HC-RE (E.D.N.C., Aug. 13, 1986).


3
AFFIRMED.